Title: To Thomas Jefferson from Anonymous, 8 July 1804
From: Anonymous
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  New York 8th July 1804
               
               Doctor Buchan says in the Introduction to his Domestic Medicine that “Very few of the valuable discoveries in Medicine have been made by physicians” It has for a long time run strongly in the mind of an old woman that freezing rooms might be constructed where persons might be introduced with good effect in the Malignant or Yellow fever—It is a known fact that nothing but frosty weather stops the raging of the disorder. It is also known that by the means of ice frosty air to any degree may be obtained during the hottest weather
               
               You Sir have it in your power to cause the experiment to be tried from having observed your humanity in the preservation of human lives is the reason of this being addressed to you
            